               Case 3:18-cv-06792-SI Document 5 Filed 11/08/18 Page 1 of 6


     Perry J. Narancic, SBN 206820
1
     LEXANALYTICA, PC
2    2225 E. Bayshore Road, Suite 200
     Palo Alto, CA 94303
3    www.lexanalytica.com
     pjn@lexnalytica.com
4    Tel: 650-655-2800
5
     Attorneys for Plaintiff
6    MARKETO, INC.

7

8

9

10

11
                                  UNITED STATES DISTRICT COURT
12

13                               NORTHERN DISTRICT OF CALIFORNIA

14

15   MARKETO, INC.,                                         CASE NO. 18-cv-6792

16                                  Plaintiff,              PLAINTIFF’S EX PARTE MOTION FOR
                                                            EXPEDITED DISCOVERY
17           v.

18
     JOHN DOE,
19
                                   Defendant.
20

21
     I.      INTRODUCTION
22
             Plaintiff Marketo, Inc. (“Marketo”) submits this motion (“Motion”) to obtain this Court’s
23
     permission to serve discovery before the mandated Federal Rule of Civil Procedure 26(f)
24
     conference.
25
             Marketo seeks to serve a subpoena on third-party Namecheap, Inc. Marketo seeks relief
26
     from Rule 26(f)’s requirements because the current defendant, John Doe, must be styled as a Doe
27

28                                                   1
     Marketo, Inc. v. John Doe                                                           Case No. 18-cv-6792
                                                     Marketo, Inc.’s Ex Parte Motion for Expedited Discovery
               Case 3:18-cv-06792-SI Document 5 Filed 11/08/18 Page 2 of 6



1    defendant since his true identity and location are unknown to Marketo. Marketo needs the

2    requested relief so that service of process of the Complaint may be made, and so that any

3    preliminary injunctive relief may issue.

4            As explained below and detailed in the Complaint, Marketo learned that Defendant is using

5    the MARKETO Marks to sell email templates that are downloadable from the Internet on

6    omgdownload.com. Exhibit A to the accompanying Declaration of Theodore McCullough is a

7    true and correct copy of Defendant’s unlawful use of the MARKETO Marks. As seen in Exhibit

8    A, the email templates are being sold as being from or associated with Marketo, as the MARKETO

9    Marks are prominently used. Marketo has no knowledge of this Defendant and has not authorized

10   this sale. (McCullough Decl., ⁋ 3).

11           Marketo requires discovery in the subpoenas to identify the person(s) or entities

12   responsible for the unlawful use of the MARKETO Marks at https://omgdownload.com. Without

13   the requested relief, Marketo will be unable to serve the Complaint on the subject Doe defendant.

14   II.     FACTUAL BACKGROUND

15           Marketo is a software company focused on account-based marketing, including email,

16   mobile, social, digital ads, web management, and analytics. Since 2006, Marketo has used the

17   “Marketo” word mark to identify its company and its products. Marketo is the owner of the

18   MARKETO Marks, U.S. Registration Nos. 3,369,973 and 4,331,015. Marketo values its

19   reputation and protects its Marks. (McCullough Decl., ⁋⁋ 1-2).

20           Defendant is using without authorization the MARKETO Marks, or a confusingly similar

21   variations thereof, in commerce to identify email templates that the Defendant is apparently

22   selling. Specifically, Defendant is using the MARKETO Marks to sell email templates that are

23   downloadable from the Internet. Exhibit A to the McCullough Declaration is a true and correct

24   copy of Defendant’s unlawful use of the MARKETO Marks. As seen in Exhibit A, the email

25   templates are being sold as being from or associated with Marketo, as the MARKETO Marks are

26   prominently used. Marketo has no knowledge of this Defendant and has not authorized this sale.

27

28                                                    2
     Marketo, Inc. v. John Doe                                                            Case No. 18-cv-6792
                                                      Marketo, Inc.’s Ex Parte Motion for Expedited Discovery
               Case 3:18-cv-06792-SI Document 5 Filed 11/08/18 Page 3 of 6



1              Defendant is using the MARKETO Marks on https://omgdownload.com (“OMG

2    Domain”). On or about September 12, 2018, Marketo reached out to the domain registrar for the

3    OMG Domain, Namecheap, Inc., regarding Defendant’s unlawful actions. Marketo asked that

4    Exhibit A be taken down. A true and correct copy of this communication is attached as Exhibit B

5    to the McCullough Declaration.

6            Unfortunately, on or about September 14, 2018, Namecheap, Inc. responded that because

7    Marketo’s complaint dealt with a trademark matter, it would not take out down the information.

8    Namecheap, Inc. also stated that it would pass on any information to the registered owner, but

9    would not identify the owner or take other action. A true and correct copy of this communication

10   is attached as Exhibit C to the McCullough Declaration.

11           Marketo has been unable to locate the true name of Defendant. Having exhausted all other

12   options to resolve this matter, Marketo is filing this lawsuit.

13   III.    GOOD CAUSE EXISTS TO PERMIT DISCOVERY

14            While Federal Rule of Civil Procedure 26(d)(1) ordinarily prevents parties from taking

15   discovery prior to the conference mandated by Federal Rule of Civil Procedure 26(f), courts

16   frequently have “permit[ed] limited discovery to ensue after the filing of the complaint to permit

17   the plaintiff to learn identifying facts necessary to permit service on the defendant.” Dall. Buyers

18   Club LLC v. Doe, No. 16-cv-00858-PSG, 2016 U.S. Dist. LEXIS 38957, at *1 (N.D. Cal. Mar. 23,

19   2016) (granting ex parte motion for expedited discovery). Indeed, courts routinely grant ex parte

20   motions for expedited discovery relating to the identities of Doe defendants. See, e.g., Arista

21   Records Ltd. Liab. Co. v. Doe, No. 07cv2357-LAB (POR), 2007 U.S. Dist. LEXIS 97774, at

22   *3 (S.D. Cal. Dec. 20, 2007) (finding good cause for ex parte application to take discovery).

23            In the Ninth Circuit, courts use a “good cause” standard to determine whether discovery

24   should be allowed to proceed prior to a Rule 26(f) conference. Good cause may be found where

25   the need for expedited discovery, in consideration of the administration of justice, outweighs the

26   prejudice to the responding party. UMG Recordings, Inc. v. Doe, No. C 08-1193 SBA, 2008 U.S.

27   Dist. LEXIS 79087, at *9 (N.D. Cal. Sep. 2, 2008).

28                                                      3
     Marketo, Inc. v. John Doe                                                              Case No. 18-cv-6792
                                                        Marketo, Inc.’s Ex Parte Motion for Expedited Discovery
                Case 3:18-cv-06792-SI Document 5 Filed 11/08/18 Page 4 of 6



1              District courts in this Circuit have developed and follow a four-part test for determining

2    when “good cause” exists to allow early discovery. See Ebates, Inc. v. Does, No. 16-cv-01925-

3    JST, 2016 U.S. Dist. LEXIS 59480, at *3-4 (N.D. Cal. May 3, 2016).

4              Under the test, the Plaintiff must:

5                     (1) identify the defendant with enough specificity to allow the Court to determine

6                         whether the defendant is a real person or entity who could be sued in federal

7                         court;

8                     (2) recount the steps taken to locate the defendant;

9                     (3) show that its action could survive a motion to dismiss; and

10                    (4) file a request for discovery with the Court identifying the persons or entities on

11                        whom discovery process might be served and for which there is a reasonable

12                        likelihood that the discovery process will lead to identifying information.

13   See id.

14             A.     Marketo has sufficiently identified John Doe

15             Under the first factor, a plaintiff must “identify the missing party with sufficient specificity

16   such that the Court can determine that defendant is a real person or entity who could be sued in

17   federal court.” Ebates, Inc., 2016 U.S. Dist. LEXIS 59480, at *3 (quoting Columbia Ins. Co. v.

18   seescandy.com, 185 F.R.D. 573, 578 (N.D. Cal. 1999)). Here, the John Doe is the person or entity

19   that posted a specific document (McCullough Decl., Ex. A) on a specific site (omgdownload.com);

20   this is a specific target that can be identified through ordinary business records.

21             B.     Marketo has made good faith efforts to locate John Doe

22             Marketo also meets the second factor because it has previously sought to identify John Doe.

23   (McCullough Decl., ⁋ 4). See Columbia Ins. Co. v. seescandy.com, 185 F.R.D. 573, 579 (N.D.

24   Cal. 1999). “This element is aimed at ensuring that plaintiffs make a good faith effort to comply

25   with the requirements of service of process and specifically identifying defendants.” Id.

26             Marketo has been unable to locate and identify John Doe. (McCullough Decl., ⁋ 2).

27   Prior to filing suit, Marketo endeavored to gain information about omgdownload.com from

28                                                        4
     Marketo, Inc. v. John Doe                                                                Case No. 18-cv-6792
                                                          Marketo, Inc.’s Ex Parte Motion for Expedited Discovery
               Case 3:18-cv-06792-SI Document 5 Filed 11/08/18 Page 5 of 6



1    Namecheap, Inc. informally by sending take down requests and seeking information about

2    the website. (McCullough Decl., ⁋⁋ 4-5). However, these companies will not provide any

3    further information to Marketo without a subpoena from this Court. (Id.).

4             Marketo has no way of compelling the required identification information about John Doe

5    without this Court’s intervention.

6            C.       Marketo’s Complaint Can Withstand a Motion to Dismiss
7            Third, there is no question that Marketo’s Complaint states valid causes of action for

8    trademark infringement and unfair competition. Marketo is the owner of the MARKETO Marks in

9    U.S. Registration Nos. 3,369,973 and 4,331,015. (McCullough Decl., ⁋ 2). The Defendant has

10   unlawfully used the MARKETO Marks in commerce for profit. As such, Marketo’s Complaint

11   can withstand a motion to dismiss.

12           D.       Marketo’s targeted discovery will help identify John Doe
13           Finally, Marketo seeks discovery from the OMG Domain registrar and there is a reasonable

14   likelihood that the proposed discovery will uncover the identity (or identities) of the Doe

15   defendant. See Columbia, 185 F.R.D. at 579 (citation omitted).

16           By this Motion, Marketo seeks to serve a subpoena on Namecheap, Inc., which is the

17   domain registrar for omgdownload.com. Namecheap, Inc. has previously stated that it would pass

18   along information to the owner of the OMG website. Thus, this discovery is the best hope for

19   Marketo to obtain John Doe’s real identity.

20   IV.     CONCLUSION

21           Because the “good cause” standard has been met, Marketo respectfully requests that the

22   Court grant its Motion and allow the issuance of a subpoena to Namecheap, Inc. , seeking

23   information sufficient to identify and locate John Doe, and that such service may be made

24   immediately.

25

26
27

28                                                    5
     Marketo, Inc. v. John Doe                                                            Case No. 18-cv-6792
                                                      Marketo, Inc.’s Ex Parte Motion for Expedited Discovery
               Case 3:18-cv-06792-SI Document 5 Filed 11/08/18 Page 6 of 6



1     Dated: November 8, 2018                           Respectfully submitted,
2

3                                                       By /s/ Perry J. Narancic

4                                                       Perry J. Narancic
                                                        LEXANALYTICA, PC
5

6                                                       Attorney for Plaintiff
                                                        Marketo, Inc.
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                            6
     Marketo, Inc. v. John Doe                                                    Case No. 18-cv-6792
                                              Marketo, Inc.’s Ex Parte Motion for Expedited Discovery
